NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-0917-17T4

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

CURTIS BLUNT, a/k/a
CURTIS MCCLAIN,

     Defendant-Appellant.
______________________________

                    Submitted March 10, 2020 – Decided May 8, 2020

                    Before Judges Messano, Ostrer and Susswein.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Middlesex County, Accusation No. 14-11-
                    0506 and Indictment No. 12-12-1859.

                    Joseph E. Krakora, Public Defender, attorney for
                    appellant (Daniel S. Rockoff, Assistant Deputy Public
                    Defender, of counsel and on the brief).

                    Christopher L.C. Kuberiet, Acting Middlesex County
                    Prosecutor, attorney for respondent (Patrick F. Galdieri
                    II, Special Deputy Attorney General/Acting Assistant
                    Prosecutor, of counsel and on the brief).
PER CURIAM

      Defendant, Curtis Blunt, appeals from the sentence imposed following his

revocation of special Drug Court probation.       Specifically, he contends the

resentencing court should have awarded additional jail credits. We determined

that the record before us was inadequate to permit meaningful appellate review

of defendant's claim that he was entitled to additional jail credits. Accordingly,

we temporarily remanded to the trial court to conduct further proceedings and

enter findings of fact and conclusions of law. We retained jurisdiction.

      Sadly, we have since been advised by defense counsel that defendant is

deceased. It is hereby ordered that the appeal is dismissed as moot.




                                                                           A-0917-17T4
                                        2